Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This Office Action for the 14/926664 application is in response to the communications filed December 21, 2020. 
Claims 1, 9 and 14 were amended December, 21 2020.
Claim 3 was cancelled December 21, 2020. 
Claims 1 and 4-19 are currently pending and considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel et al. (US 2017/0161439; herein referred to as Raduchel) in view of Chu et al. (US 2016/0026773; herein referred to as Chu) in further view of Hanina et al. (US 2019/0027238; herein referred to as Hanina).
As per claim 1, 
Raduchel teaches receiving, by the computing device, a selection of a patient from an input device; (Paragraph [0039] of Raduchel. The teaching describes “the user's mobile device may be used to access electronic medical records for the user that may assist the emergency services provider in providing emergency treatment to the user”.)
Raduchel further teaches querying, by the computing device through a computer network, a plurality of data sources to find prescription data for the patient; (Paragraph [0040] of Raduchel. The teaching describes “[t]he mobile device responsively sends requests to multiple different database providers (e.g., a hospital database, a medical records database provider, a pharmacy database, etc.) that store electronic medical records for the user. The multiple database providers send the requested medical 
Raduchel further teaches extracting, by the computing device, the prescription data from the plurality of data sources comprising at least the patient’s electronic medical records, outpatient pharmacy records, long-term care facility records, e-prescriptions, insurance claims, and prescription benefit manager records, (Paragraph [0051] of Raduchel. The teaching describes “the multiple record storage systems 140, 150, and 160 may be associated with one or more of a doctor, a hospital, a pharmacy, an insurance company, a records storage company, another type of medical service provider, or another type of organization that stores electronic medical records”) and wherein the prescription data includes drug names, strength of prescriptions, dosages, routes of administration, fill dates, and/or days’ supply of each drug; (Paragraph [0136] of Raduchel. The teaching describes “the electronic device 740 determines that the patient was issued a prescription for Viagra on Jun. 4, 2007 and may combine the partial records for display as “R12: VIAGRA 06/04/07” in displaying the medical record R12”.)
Raduchel further teaches compiling, by the computing device, the prescription data into a medication order and refill history for the patient; (Paragraph [0112] of Raduchel. The teaching describes “the user's electronic device 130 may generate electronic medical records based on the monitored refill pattern, follow-up visits, rehabilitation visits, and sensor readout”.)
Raduchel does not explicitly teach analyzing, by the computing device, the medication refill history to determine one or more medication adherences patterns and a medication adherence score for the patient based on a number of days covered by the medication and a number of eligible days, and wherein the number of eligible days is a number of days in the duration for which medication adherence is being tracked; and automatically generating, by the computing device, a graphical user interface which displays via a 
However Chu teaches analyzing, by the computing device, the medication refill history to determine one or more medication adherences patterns and a patient medication adherence score for the patient based on a number of days covered by the medication and a number of eligible days, and wherein the number of eligible days is a number of days in the duration for which medication adherence is being tracked; and automatically generating, by the computing device, a graphical user interface which displays via a display device, a medication adherence graphic that graphically represents that one or more medication adherence patterns for the patient, wherein each of the one or more medication adherence patterns corresponds to one of the one or more drugs and indicates the patient’s adherence to the prescribed instruction for the corresponding drug. (Paragraph [0196] and Figure 5 of Chu. The teaching describes tracking a patient’s adherence in taking medication over a certain period of days, monitors the patients refill history and generates an adherence score for the patient in a graphical user interface.)
Chu further teaches assigning a based adherence pattern label to the patient and assigning one or more add-on adherence pattern labels to one or more of the medications the patient is prescribed; (Paragraphs [0200]-[0201] and Figure 5 of Chu. The teaching describes giving a based adherence pattern label through the absolute adherence measure and then adds-on another industry standard of adherence label to the patterns observed.)
Chu further teaches analyzing the patient’s medication adherence patterns to identify barriers to adherence; and (Paragraph [0204] of Chu. The teaching describes “categories for non-adherence could also include but are not limited to cost of medicine, financial difficulty, stretching medication supply, forgetfulness, forgot to take medicine, 
Chu further teaches wherein the medication data includes drug names, strength of prescriptions, dosages, routes of administration, fill dates, and days’ supply of each drug. (Paragraphs [0003] and [0220] and Figure 20 of Chu. The teaching describes that the system keeps track of drug names, strength of prescriptions, dosages, routes of administration, fill dates, and days’ supply of each drug.)
Chu further teaches automatically generating intervention strategies to address the barriers to medication adherence. (Paragraphs [0191] [0193], [0204] and [0211] of Chu. The teaching  describes “categories for non-adherence could also include but are not limited to cost of medicine, financial difficulty, stretching medication supply, forgetfulness, forgot to take medicine, side effects, low medication supply no medication, patient does not believe medication is working, patient believes medication is not needed, patient believes they are cured, patient does not know how to use medication, patient taking too much of other medications, personal hardship, patient needs help and support, patient too sick, patient not physically able to take medication, or other”. The teaching further describes when the patient is non-adherent, another party, such as a physician, can reach out to the patient to offer ways to become compliant, in this case ways to overcome the barriers to adherence. The teaching further describes that these interventions can happen automatically through machine means.)
Chu further teaches a graphical user interface which displays on a timeline via a display device a medication adherence graphic that graphically displays a list of the one or more drugs from the prescription data. (Paragraphs [0216]-0218 and Figure 18 of Chu. The 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Raduchel, the teaching of Chu. Paragraph [0084] of Chu teaches that by “monitoring, analyzing and improving medication adherence performance in real time, the entity 40 provides healthcare and pharmaceutical systems with real time cost savings and intelligence”. One of ordinary skill in the art would have added to the teaching of Raduchel, the teaching of Chu based on this incentive without yielding unexpected results. 
The combined teaching of Raduchel and Chu does not explicitly teach graphically represents the one or more medication adherence patterns for the patient on a time line and based adherence pattern label, wherein the one or more medication adherence patterns are displayed within the timeline in order of a level of adherence for each drug. 
However Hanina teaches graphically represents the one or more medication adherence patterns for the patient that corresponds to each of the one or more drugs on a time line and as well as the based adherence pattern label, wherein the one or more medication adherence patterns are displayed within the timeline in order of a level of adherence for each drug. (Paragraphs [0053]-[0055] and Figure 4 of Hanina
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Raduchel and Chu, the teaching of Hanina. Paragraph [0031] of Hanina teaches that the “inventive system may provide analysis of medication efficacy and effectiveness in one or more different patient populations, such as by medication types, demographic groups, care provider performance and the like. The system will encourage better compliance and radically improve patient-provider care”. One of ordinary skill in the art would have added to the combined teaching of Raduchel and Chu, the teaching of Hanina based on this incentive without yielding unexpected results.
As per claim 4, 
The combined teaching of Raduchel, Chu and Hanina teaches the limitations of claim 1.
Hanina further teaches further comprising utilizing the one or more medication adherence patterns to determine a set of base labels for the patient, the base labels comprising one of high, moderate, low or mixed adherence. (Paragraph [0006] of Hanina. The teaching describes labeling “an alarming lack of adherence to required medication protocol, further noting that while the average rates of adherence in clinical trials is categorized as “high””.)
As per claim 5, 
The combined teaching of Raduchel, Chu and Hanina teaches the limitations of claim 4.
Hanina further teaches further comprising utilizing the one or more medication adherence patterns to determine a set of add-on labels for the patient, the add-on labels comprising one or more of outlier, sync gap, and overpossession. (Paragraph [0022] of Hanina
As per claim 6, 
The combined teaching of Raduchel, Chu and Hanina teaches the limitations of claim 4.
Chu further teaches wherein the medication adherence graphic comprises one or more of a list of under-utilized medications, a list of over-utilized medications, an overall adherence rating for the patient, a percentage of days covered table for eligible medications, a percentage of days covered table for adherence by disease state, a list of barriers to adherence for the patient, and a list of intervention strategies for the patient. (Paragraph [0205] and Figure 8 of Chu. The teaching describes a listing of when medications were over-utilized, under-utilized and has an overall adherence rating.)
As per claim 7, 
The combined teaching of Raduchel, Chu and Hanina teaches the limitations of claim 1.
Chu further teaches further comprising automatically generating one or more clinical interventions when the patient’s one or more medication adherence patterns indicate that the patient is at risk for non-adherence. (Paragraph [0205] and Figure 8 of Chu. The teaching describes a listing of when medications were over-utilized, under-utilized and has an overall adherence rating. The listing also shows the number of times interventions were needed for patient’s that were at risk for non-adherence.)
As per claim 8, 
The combined teaching of Raduchel, Chu and Hanina teaches the limitations of claim 1.
Chu further teaches automatically generating an alert when the patient’s one or more medication adherence patterns indicate that the patient has failed to fill a prescription within a period of time and communicating the alert to a clinician. (Paragraphs [0186]-[0187] of Chu. The teaching describes that alerts are generated when the monitoring service determines that an intervention is needed. “The monitoring server 40 may be 
As per claim 9, 
Claim 9 recites substantially similar limitations as claim 1. As such, the citations used to reject the limitations in claim 1 are used here in claim 9. 
As per claim 10, 
The combined teaching of Raduchel, Chu and Hanina teaches the limitations of claim 9.
Chu further teaches wherein the barriers to adherence are one or more of language barrier, forgetting to refill prescriptions, cost of medication, side effects of medication, and lack of transportation to a pharmacy. (Paragraph [0204] of Chu. The teaching describes “categories for non-adherence could also include but are not limited to cost of medicine, financial difficulty, stretching medication supply, forgetfulness, forgot to take medicine, side effects, low medication supply no medication, patient does not believe medication is working, patient believes medication is not needed, patient believes they are cured, patient does not know how to use medication, patient taking too much of other medications, personal hardship, patient needs help and support, patient too sick, patient not physically able to take medication, or other.”)
As per claim 13, 
The combined teaching of Raduchel, Chu and Hanina teaches the limitations of claim 10.
Chu further teaches wherein the prescription order and refill history is updated in real time. (Paragraph [0086] of Chu. The teaching describes that the system updates medication adherence parameters in real time.)
As per claim 14, 
Claim 14 recites substantially similar limitations as claim 1. As such, the citations used to reject the limitations in claim 1 are used here in claim 14. 
As per claim 15,
The combined teaching of Raduchel, Chu and Hanina teaches the limitations of claim 14.
Chu further teaches further comprising alerting a clinician if the patient has not filled a prescription within a defined amount of time. (Paragraphs [0186]-[0187] of Chu. The teaching describes that alerts are generated when the monitoring service determines that an intervention is needed. “The monitoring server 40 may be configured to contact and send a notification to the patient or other party upon determining the Alert”. This other party can be a physician.)
As per claim 17, 
The combined teaching of Raduchel, Chu and Hanina teaches the limitations of claim 14.
Hanina further teaches further comprising utilizing the one or more medication adherence patterns to determine a set of add-on labels for the patient, the add-on labels comprising one or more of outlier, sync gap, and overpossession. (Paragraph [0022] of Hanina. The teaching describes that the “system further employs machine learning to identify one or more trends and make automated judgments about patient states, as well as an ability to learn and highlight outliers or at risk populations”.)
Claims 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel, Chu and Hanina in further view of Creswell et al. (US 2013/0317840; herein referred to as Creswell).
As per claim 11, 
The combined teaching of Raduchel, Chu and Hanina teaches the limitations of claim 9.
The combined teaching of Raduchel, Chu and Hanina does not explicitly teach wherein the display of the prescription refill history comprises one or more timelines representing prescription fill events, wherein each timeline represents a drug the patient is prescribed.
However, Creswell teaches wherein the display of the prescription refill history comprises one or more timelines representing prescription fill events, wherein each timeline represents a drug the patient is prescribed. (Paragraph [0542] and Figures 46-52 of Creswell. The teaching describes displaying a timeline for a patient’s fill events according to each prescription a patient has.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Raduchel, Chu and Hanina, the display teachings of Creswell. Paragraph [0412] of Creswell teaches the “system aims to help reduce first fill prescription abandonment, improve medication adherence rates with sustainable results, and allow providers to gain insight into patient behaviors”. One of ordinary skill in the art would have added to the combined teaching of Raduchel, Chu and Hanina, the teaching of Creswell based on this incentive without yielding unexpected results. 
As per claim 12, 
The combined teaching of Raduchel, Chu, Hanina and Creswell teaches the limitations of claim 11.
Creswell further teaches wherein the one or more timelines comprise one or more circles representing fill events and one or more lines following the one or more circles representing the duration of the prescription. (Paragraph [0542] and Figures 46-52 of Creswell
As per claim 18, 
The combined teaching of Raduchel, Chu and Hanina teaches the limitations of claim 14.
The combined teaching of Raduchel, Chu and Hanina does not explicitly teach wherein the display of the patient’s medication adherence patterns groups the one or more of the medications the patient is prescribed by class of medication. 
However, Creswell teaches wherein the display of the patient’s medication adherence patterns groups the one or more of the medications the patient is prescribed by class of medication. (Paragraph [0542] and Figures 46-52 of Creswell. The teaching describes displaying a timeline for a patient’s fill events according to each prescription a patient has. The timelines have circles on them; two on the ends to identify the duration of the prescription, one for a fill event and one for a refill event. These events demonstrate adherence patterns for the drugs and each drug that the patient is taking is separated into separate timelines. Breaking the timelines down by drug constitutes identifying drug classes wherein each drug is in a class of its own.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Raduchel, Chu and Hanina, the display teachings of Creswell. Paragraph [0412] of Creswell teaches the “system aims to help reduce first fill prescription abandonment, improve medication adherence rates with sustainable results, and allow providers to gain insight into patient behaviors”. One of ordinary skill in the art would have added to the combined teaching of Raduchel, Chu and Hanina, the teaching of Creswell based on this incentive without yielding unexpected results.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Raduchel, Chu and Hanina in further view of Ramasubramanian et al. (US 2008/0201174; herein referred to as Ramasubramanian).
As per claim 19, 
The combined teaching of Raduchel, Chu and Hanina teaches the limitations of claim 14.
Chu teaches a display that contains overutilized medications, underutilized medications and overall adherence rate. (Paragraph [0205] and Figure 8 of Chu. The teaching describes a listing of when medications were over-utilized, under-utilized and has an overall adherence rating.)
The combined teaching of Raduchel, Chu and Hanina does not explicitly teach wherein the display of the patient’s medication adherence patterns includes overutilized medications, underutilized medications, previous recognized barrier to adherence, intervention strategies, adherence by disease state, and overall adherence rate.
However Ramasubramanian teaches a patient’s medication adherence patterns that includes previous recognized barrier to adherence, intervention strategies and adherence by disease state. (Paragraphs [0139]-[0160] of Ramasubramanian. The teaching describes a patient going through their beliefs about medicine through a questionnaire to identify a previously recognized barrier to adherence that they have experienced in their life. The system then provides intervention strategies to address these barriers. For some patients, the barrier to adherence is that the patient does not believe that they are affected by the disease that they have and by taking the medication, it would be admitting to themselves that they actually have the disease.)
It would have been obvious to one of ordinary skill in the art to add to the combined teaching of Raduchel, Chu and Hanina, the teaching of Ramasubramanian. Paragraph [0012] of Ramasubramanian teaches “the individual is subject to various situational factors. These factors interact with the individual's current behavioral state and health beliefs, and produce a current level of receptivity to specific types of influences and 
The combined teaching of Raduchel, Chu, Hanina and Ramasubramanian would then teach wherein the display of the patient’s medication adherence patterns includes overutilized medications, underutilized medications, previous recognized barrier to adherence, intervention strategies, adherence by disease state, and overall adherence rate. (Paragraph [0205] and Figure 8 of Chu and Paragraphs [0139]-[0160] of Ramasubramanian)

Response to Arguments
Applicants arguments submitted December 21, 2020 have been fully considered. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 112 are persuasive and the rejections are hereby removed. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive. The applicant argues that the combined teaching of Raduchel, Chu and Hanina 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686                 

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626